                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CHARLES MILES, #B43017,                          )
                                                  )
                Plaintiff,                        )
                                                  )
 vs.                                              )          Case No. 19−cv–00709−SMY
                                                  )
 C/O RUE,                                         )
 NURSE KATE, and                                  )
 DR. SHAH,                                        )
                                                  )
                Defendants.                       )

                             MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Charles Miles, an inmate of the Illinois Department of Corrections (“IDOC”)

currently incarcerated at Danville Correctional Center, brings this civil rights action pursuant to

42 U.S.C. § 1983 for alleged deprivations of his constitutional rights that occurred while he was

in custody at Lawrence Correctional Center (“Lawrence”). Plaintiff alleges he was attacked by

another inmate and received inadequate medical care. He requests money damages.

       Plaintiff’s Complaint is now before the Court for preliminary review pursuant to 28 U.S.C.

§ 1915A. Under Section 1915A, the Court is required to screen prisoner Complaints to filter out

non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a Complaint that is legally

frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for money

damages from a defendant who by law is immune from such relief must be dismissed. 28 U.S.C.

§ 1915A(b). At this juncture, the factual allegations of the pro se complaint are to be liberally

construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                         The Complaint

       Plaintiff makes the following allegations in the Complaint (Doc. 1): On January 23, 2019,


                                                      1
following academic school, Plaintiff returned to his housing unit to find an inmate from the upper

gallery out with the lower gallery inmates during dayroom privileges. Plaintiff looked for the west

wing officer, Corrections Officer Rue, but could not find him. Id. at p. 7. He asked to be buzzed

into his cell by the foyer officer. When he entered his cell, he was attacked by an unknown inmate

and stabbed several times. After filing a grievance, Plaintiff learned that Officer Rue had let the

unknown inmate from the upper gallery out during lower gallery inmates’ dayroom time, despite

knowing there was a risk that inmates could suffer irreparable harm. Id. at p. 8.

       Following the attack, Plaintiff was treated by Nurse Kate in the Health Care Unit who told

him that she was unable to do surgery. The next day, Plaintiff was rushed to an outside hospital

and received seven stitches. Id. at p. 9. Upon his return to Lawrence, he was placed back in the

Health Care Unit, but was not examined by Dr. Shah. When Plaintiff spoke to Dr. Shah, he told

him that his pain medication was ineffective. Dr. Shah told Plaintiff to deal with the pain because

there was nothing else that he could do. Id. at p. 10.

       Based on the allegations in the Complaint, the Court designates the following Counts:

       Count 1:        Eighth Amendment failure to protect claim against Rue for allowing upper
                       gallery inmates to mix with lower gallery inmates during dayroom times,
                       despite knowing the safety risk.

       Count 2:        Eighth Amendment deliberate indifference to a serious medical need claim
                       against Nurse Kate and Dr. Shah for failing to provide Plaintiff with
                       adequate medical treatment following his attack.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any claim that is mentioned in the




                                                     2
Complaint but not addressed in this Order is considered dismissed without prejudice as

inadequately pled under Twombly.1

                                                   Discussion

                                                     Count 1

         “A prison official cannot be found liable under the Eighth Amendment for denying an

inmate humane conditions of confinement unless the official knows of and disregards an excessive

risk to inmate health or safety; the official must both be aware of facts from which the inference

could be drawn that a substantial risk of serious harm exists, and he must also draw the inference.”

Farmer v. Brennan, 511 U.S. 825, 837 (1994). Here, Plaintiff alleges that: (1) Officer Rue is

responsible for ensuring that inmates are accounted for and that upper gallery inmates and lower

gallery inmates receive separate times of dayroom privileges; (2) prior to the attack he searched

for Officer Rue, but could not find him; and (3) Officer Rue knew that mixing inmates from the

upper and lower galleries placed inmates at risk of suffering irreparable harm.

         To be held liable under §1983, a defendant must be “personally responsible for the

deprivation of a constitutional right.” Chavez v. Ill. State Police, 251 F.3d 612, 651 (7th Cir.

2001)(quotations omitted).          Claiming that Officer Rue was responsible for the inmates in

Plaintiff’s housing unit and allowed the upper and lower gallery inmates to mix does not suggest

personal involvement by Officer Rue in the alleged constitutional deprivation or the requisite

knowledge to support a failure to protect claim. See Smith v. Rowe, 761 F.2d 630 (7th Cir. 1985);

Farmer, 511 U.S. at 842.




1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which relief can
be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).


                                                              3
       Additionally, although the Court is obligated to accept factual allegations as true, see Smith

v. Peters, 631 F.3d 418, 419 (7th Cir. 2011), the Court “should not accept as adequate abstract

recitations of the elements of a cause of action or conclusory legal statements.” Id. Because

Plaintiff sets forth only conclusory statements with no factual support regarding Officer Rue’s

knowledge of the substantial risk to inmates’ safety, Count 1 will be dismissed without prejudice.

See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(“[t]hreadbare recitals of the elements of a cause

of action, supported by mere conclusory statements, do not suffice.”).

                                               Count 2

       The Eighth Amendment prohibits cruel and unusual punishment of inmates and imposes

an obligation upon prison officials to provide them with adequate medical care for serious medical

conditions. Arnett v. Webster, 658 F.3d 742, 750 (7th Cir. 2011). A condition is considered

sufficiently serious if failure to treat it could result in the unnecessary and wanton infliction of

pain. See Gutierrez v. Peters, 111 F.3d 1364, 1373 (7th Cir. 1997). “A prisoner claiming

deliberate indifference need not prove that the prison officials intended, hoped for, or desired the

harm that transpired.” Haley v. Gross, 86 F.3d 630, 641 (7th Cir. 1996). It is enough to show the

defendants actually knew of a substantial risk of harm to the inmate and acted or failed to act in

disregard of that risk. Id. (citing Farmer).

       Plaintiff alleges his injuries following the attack were serious enough that he was taken to

an outside hospital for treatment and, following the hospital stay, was returned to the Health Care

Unit for further recovery. He claims that when he was examined by Nurse Kate, he did not receive

the treatment he needed and she failed to address his pain with adequate medication. He also

claims that Dr. Shah administered ineffective treatment. At this juncture Plaintiff has alleged

sufficient facts to proceed on Count 2.



                                                     4
                                    Motion to Appoint Counsel

       Plaintiff has also filed a Motion for Recruitment of Counsel (Doc. 3). There is no

constitutional or statutory right to appointment of counsel in federal civil cases. Romanelli v.

Suliene, 615 F.3d 847, 851 (7th Cir. 2010).       Federal District Courts have discretion under 28

U.S.C. § 1915(e)(1) to request counsel to assist pro se litigants. Id. When presented with a request

to appoint counsel, the Court must consider: “(1) has the indigent plaintiff made a reasonable

attempt to obtain counsel or been effectively precluded from doing so; and if so, (2) given the

difficulty of the case, does the plaintiff appear competent to litigate it himself [.]” Pruitt v. Mote,

503 F.3d 647, 654 (7th Cir. 2007).

       With regard to the first step of the inquiry, Plaintiff has not provided the Court with any

information regarding his attempts to obtain counsel. For this reason, Plaintiff’s motion is

DENIED without prejudice.         The Court encourages Plaintiff to renew his request for the

appointment of counsel at a later date. If Plaintiff does renew his request, he should give the Court

rejection letters from at least three lawyers to prove that he has recently made reasonable efforts

to find a lawyer on his own.

                                             Disposition

       IT IS HEREBY ORDERED that the Motion for Recruitment of Counsel (Doc. 3) is

DENIED without prejudice.

       IT IS FURTHER ORDERED that COUNT 1 is DISMISSED without prejudice.

Because there are no other claims against C/O RUE, the Clerk of Court is DIRECTED to

terminate him in the Case Management/Electronic Case Filing (“CM/ECF”) system.

       IT IS FURTHER ORDERED that COUNT 2 shall proceed against NURSE KATE and

DR. SHAH.

       IT IS FURTHER ORDERED the Clerk of Court shall prepare for NURSE KATE and

                                                      5
DR. SHAH: (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and

(2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms, a

copy of the Complaint, and this Memorandum and Order to each Defendant’s place of employment

as identified by Plaintiff. If a Defendant fails to sign and return the Waiver of Service of Summons

(Form 6) to the Clerk within 30 days from the date the forms were sent, the Clerk shall take

appropriate steps to effect formal service on that Defendant, and the Court will require that

Defendant pay the full costs of formal service, to the extent authorized by the Federal Rules of

Civil Procedure.

        If a Defendant cannot be found at the work address provided by Plaintiff, the employer

shall furnish the Clerk with the Defendant’s current work address, or, if not known, the

Defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

        Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

        Pursuant to Administrative Order No. 244, Defendants need only respond to the

issues stated in this Merit Review Order.

        This entire matter shall be REFERRED to a United States Magistrate Judge for

disposition, pursuant to Local Rule 72.2(b)(3) and 28 U.S.C. § 636(c), if all parties consent to such

a referral.

        IT IS ALSO ORDERED that if judgment is rendered against Plaintiff, and the judgment

includes the payment of costs under § 1915, Plaintiff will be required to pay the full amount of the



                                                     6
costs, even though his application to proceed in forma pauperis was granted. See 28 U.S.C. §

1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: 9/13/2019

                                                      s/ Staci M. Yandle
                                                      STACI M. YANDLE
                                                      United States District Judge




                                          Notice to Plaintiff
         The Court will take the necessary steps to notify the appropriate defendants of your lawsuit
and serve them with a copy of your complaint. After service has been achieved, the defendants
will enter their appearance and file an Answer to your Complaint. It will likely take at least 60
days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that
it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a
Scheduling Order containing important information on deadlines, discovery, and procedures.
Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,
to give the defendants notice and an opportunity to respond to those motions. Motions filed before
defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need
not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                     7
